Title: From Alexander Hamilton to Angelica Church, [25 June 1796]
From: Hamilton, Alexander
To: Church, Angelica


[New York, June 25, 1796]
I cannot omit the opportunity My Dear Angelica of dropping you a line by your old acquaintance Colonel Noble to inform you that we are all well, strongly agitated between Fear and Hope, but anxiously wishing for your Return. If you are not persuaded that this is one of the dearest objects to Eliza & myself you do us much injustice. The only rivalship we have is in our attachment to you and we each contend for preeminence in this particular. To whom will you give the apple?
I wrote you last by Mr. King who sailed a few days since for London as our Minister Plenipotentiary. You must not think the less well of him for not being a Jacobin—for he is a very clever fellow and will do credit to your Country. He will not give me the trouble of defending any Treaty of his making—for to be sure of everybody’s approbation he is instructed to do nothing but after a previous consultation with you. What do you say to this Madam? Will it have no charm for your ——? But I had forgotten. You have none.
His better self accompanies him. She has not the proverb in her favour “The nearer the bone &c.” But I dare say she is sweet enough.
How do you manage to charm all that see you? While naughty tales are told to you of us, we hear nothing but of your kindness, amiableness, agreeableness &c. Why will you be so lavish of these qualities upon those who forget them in six weeks & withold them from us who retain all the impressions you make, indelibly? But so the world goes. And we must submit to Destiny.
When we last heared from Albany all your family were well. Your father was gone to Fort Schuyler.
We have sent you by different opportunities sketches of your house & lot. I repeat them under cover to Mr. Church.
Adieu   Yr. ever Affect friend
A Hamilton
Eliza will write by this opportunity or at least I trust add a postscript. Yet She continues lazy at the pen.

June 25th.
